Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 19, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

  162419                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
  WILLIE GRIFFIN,                                                                                       Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
            Plaintiff-Appellant,                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  v                                                                  SC: 162419                                        Justices
                                                                     COA: 344272
                                                                     Wayne CC: 17-006082-NF
  TRUMBULL INSURANCE COMPANY and
  MICHIGAN ASSIGNED CLAIMS PLAN,
           Defendants-Appellees,
  and
  ALLSTATE INSURANCE COMPANY,
  ESURANCE PROPERTY & CASUALTY
  INSURANCE COMPANY, and JOHN DOE
  INSURANCE COMPANY,
            Defendants.

  _______________________________________/

        On order of the Court, the application for leave to appeal the September 24, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing: (1) whether a lower-priority
  insurer, who was provided timely notice under MCL 500.3145(1), can be held liable for
  personal protection insurance benefits under the no-fault act if the higher-priority insurer
  was not identified until after the one-year statutory notice period under MCL 500.3145(1)
  expired; if so, (2) whether the insured must prove that he or she exercised reasonable, due,
  or some other degree of, diligence in searching for the higher-priority insurer; and, if so,
  (3) whether the appellant exercised the requisite degree of diligence in searching for the
  higher-priority insurer. The appellant’s brief shall be filed by September 27, 2021, with
  no extensions except upon a showing of good cause. In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellees
  shall file a supplemental brief within 21 days of being served with the appellant’s brief. A
  reply, if any, must be filed by the appellant within 14 days of being served with the
  appellees’ brief. The parties should not submit mere restatements of their application
  papers.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 19, 2021
           b0512
                                                                                Clerk